Citation Nr: 0218743	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  98-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for bilateral 
defective hearing.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected status post arthroscopy and dislocation 
of the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1985 to 
February 1988 and from January 1992 to January 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision by 
the RO which, in part, granted service connection for 
status post arthroscopy and dislocation of the right 
shoulder and assigned a noncompensable evaluation; 
effective from September 15, 1997, and denied service 
connection for bilateral defective hearing.  By rating 
action in February 1999, the RO, in part, assigned a 10 
percent evaluation for the right shoulder disability, 
effective from June 19, 1997, the date of receipt of the 
veteran's original claim.  38 C.F.R. § 3.400(b)(2)(i) 
(1998).  A personal hearing before a member of the Board 
in Washington, DC was held in January 2000.  At that time, 
the veteran clarified the issues on appeal as an increased 
rating for his right shoulder disability and service 
connection for bilateral defective hearing.  The Board 
remanded the appeal to the RO for additional development 
in March 2000.  

By rating action in September 2001, the RO assigned an 
increased rating to 20 percent for the right shoulder 
disability and a separate 20 percent evaluation for 
scapula mononeuropathy of the dorsalis scapula nerve of 
the right shoulder, each effective from June 19, 1997.  
The RO also denied service connection for tinnitus.  The 
veteran and his representative were notified of the 
decision and did not express dissatisfaction with the 
evaluation assigned for nerve injury to the right shoulder 
or the denial of service connection for tinnitus.  
Accordingly, these two issues are not in appellate status 
and will not be addressed in this decision.  

With respect to the issue of a rating in excess of 20 
percent for status post arthroscopy and dislocation of the 
right shoulder, the Board is undertaking additional 
development on pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving notice and reviewing 
the veteran's response to the notice, the Board will 
prepare a separate decision addressing this issue.  

Lastly, it is noted that the member of the Board who 
conducted the personal hearing in January 2000 is no 
longer at the Board.  The veteran was notified of this by 
letters dated in July and September 2001, and was offered 
an opportunity for another hearing.  However, the veteran 
did not respond to the notification letters nor has he 
requested that another hearing be scheduled.  Therefore, 
the Board will proceed to review his appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
has been obtained by VA.  

2.  The veteran does not have a hearing disability for VA 
purposes at present.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86, DC 6100 (effective from June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal at this time, 
and that all notification and development action needed to 
render a fair decision on this appeal has been 
accomplished.  

As a general rule, the change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  In this case, the veteran has been 
given every opportunity to provide evidence to support his 
claim, and all notification and development actions needed 
to render a fair decision on this issue has been 
accomplished.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was informed of what evidence he 
was expected to provide VA and of the type of evidence 
needed to establish entitlement.  He was also advised of 
the evidence that had already been obtained.  The veteran 
was afforded a VA examination and testified at a personal 
hearing in Washington, DC in January 2000.  All pertinent 
records from VA and all private medical records from 
sources identified by the veteran have been obtained and 
associated with the claims file, and the veteran has not 
alleged the presence of any additional evidence which 
would be pertinent to his claim.  

In this case, the veteran has not submitted any evidence 
showing that he has a hearing loss for VA purposes at 
present which is related to service; thus, the VA is not 
required to examine the veteran.  See 38 C.F.R. § 3.159.  
The Board finds that the VA has met its duty to assist 
under the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  


Factual Background

On his service entrance examination in January 1985, pure 
tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
5
5
5
15

Pure tone thresholds on audiological examination in 
January 1988 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
15
10
10
15
15

The veteran's service medical records show that he was 
seen in January 1988 for complaints of decreased hearing 
in his right ear and a popping sound when chewing.  The 
veteran denied any pain in the ear.  An examination found 
cerumen impacted in both ears.  The veteran was give 
Debrox and told to return if the problem persisted.  

The veteran denied any ear trouble or any problems with 
hearing loss on a Report of Medical History for separation 
from service in February 1988, and no pertinent 
abnormalities were noted on examination at that time.  A 
physical profile serial for hearing was indicated as H1 
(meets general service standards as prescribed by military 
regulations).  

The service records show debridement of cerumen from the 
right ear when the veteran was seen for an upper 
respiratory infection in January 1994.  The left ear was 
clear.  On follow-up the next week, both tympanic 
membranes were clear.  The assessment at that time was 
left frontal sinusitis.  The remainder of the veteran's 
service medical records are negative for any complaints, 
abnormalities, or diagnosis of defective hearing.  

On authorized VA audiological examination in June 1998, 
the veteran reported a hearing loss in the left ear for 
three to four years.  The veteran was noted to have a 
history of noise exposure during service.  Pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
20
20
15
30
40

The average of the right ear was 8 and the average of the 
left ear was 26.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  The audiologist indicated that 
speech reception thresholds were in agreement with pure 
tone averages, and that the tympanograms were normal, 
bilaterally.  The report noted that impacted cerumen was 
removed from both ears via irrigation without incident.  
Post otoscopy showed the tympanic membranes were intact, 
bilaterally, and that the canals were free of debris with 
no signs of irritation.  The diagnosis included normal 
hearing in the right with mild to moderate sensorineural 
hearing loss above 2000 hertz in the left ear.  There was 
reflex decay at 500 and 1000 hertz in the right ear and at 
1000 hertz in the left ear.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. § 1131 (West 1991).  

Alternate methods are provided within this framework by 
which service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows 
that a claimant had a chronic condition in service, or 
during an applicable presumptive period, and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which under case law of the 
Court, lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Analysis

As indicated above, in order for consideration to be given 
to a claim of entitlement to service-connection, there 
must be a showing that a particular injury or disease 
resulting in disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (2002).  Entitlement to 
service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. § 3.385, which 
provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.  

38 C.F.R. § 3.385 (2002).  

In the instant case, there is no evidence of hearing loss 
for VA purposes either in service or at the present.  
While the veteran was seen on a couple of occasions in 
service for decreased hearing in his right ear, the 
service medical records show that the cause was cerumen 
which was debrided without incident or residual 
disability.  Although the veteran has not provided any 
medical evidence of a hearing loss at present, he was, 
nonetheless, afforded a VA audiological examination in 
June 1998.  The diagnostic findings at that time failed to 
show any evidence of hearing loss for VA purposes.  The 
veteran, as a layman, is not competent to provide an 
opinion regarding an issue involving medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. Brown, 9 
Vet. App. 341 (1996).  Thus, given the lack of competent 
clinical evidence showing that the veteran has a hearing 
disability at the current time, as that term is defined in 
38 C.F.R. § 3.385, the claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral defective hearing is 
denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

